DISMISS and Opinion Filed February 10, 2022




                                     S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-21-00994-CV

         MINH T. NGUYEN AND THAO THIEN, Appellants
                           V.
    BRECKINRIDGE FARMS HOMEOWNERS’ ASSOCIATION, INC.,
                         Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-04280-2020

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion to dismiss the appeal because the

parties have settled their differences. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).


                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


210994F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

MINH T. NGUYEN AND THAO                     On Appeal from the 429th Judicial
THIEN, Appellants                           District Court, Collin County, Texas
                                            Trial Court Cause No. 429-04280-
No. 05-21-00994-CV         V.               2020.
                                            Opinion delivered by Chief Justice
BRECKINRIDGE FARMS                          Burns. Justices Molberg and
HOMEOWNERS’ ASSOCIATION,                    Goldstein participating.
INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee
BRECKINRIDGE FARMS HOMEOWNERS’ ASSOCIATION, INC. recover its
costs of this appeal from appellants MINH T. NGUYEN AND THAO THIEN.


Judgment entered February 10, 2022




                                      –2–